900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Perry Lee DARDEN, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF TRANSPORTATION;  United StatesCoast Guard Curtis Bay, Defendants-Appellees.
No. 90-1409.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Rehearing Denied April 25, 1990.March 20, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (C/A No. 89-1774-PN).
Perry Lee Darden, appellant pro se.
Veronica Marie Clarke, Office of the United States Attorney, Baltimore, for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Perry Lee Darden appeals from the district court's order dismissing Darden's Title VII suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Darden v. United States Dept. of Transportation, C/A No. 89-1774-PN (D.Md.Dec. 18, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 This disposition is without prejudice to any appeal Darden has pending before the Merit System Protection Board relating to his termination